Citation Nr: 0621559	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-15 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to July 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for PTSD.  


FINDINGS OF FACT

1.  An in-service stressor has not been verified.

2.  The currently diagnosed PTSD has not been demonstrated to 
be the result of an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield, 19 Vet. 
App. 103, rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA satisfied its duty to notify by means of a September 
2002 letter from the RO to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate her claim and of her and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession, 
pertinent to the appeal, to VA.  The Board concludes that 
this notice satisfied the VCAA notice requirements.  

The appellant was not provided notice that a disability 
rating or an effective date would be assigned in the event of 
an award of any benefit sought.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard, 4 Vet. App. 384, 
394.  In that regard, as the Board concludes below that the 
preponderance of the evidence is against the claim for 
service connection for PTSD, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, as well as 
VA and private medical records.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that she has not identified further evidence 
not already of record that could be obtained.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to the claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

If a post-traumatic stress disorder is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise 
the VA of potential sources of such evidence.  VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3).

The evidence supporting the veteran's claim includes some of 
her service personnel records, private and VA medical records 
and her statements.  The veteran has described being raped in 
service.  During the hearing before the undersigned, she 
testified that she was raped in 1979 and that she reported it 
the next day to the chief petty officer.  She claims that he 
blamed her for it and said that there was nothing he could do 
about it.  She argued that after the attack, her performance 
suffered.  She noted that she was hospitalized for pelvic 
inflammatory disease about two months after the rape 
occurred.  Finally, she insisted that she sought psychiatric 
help while in service in 1980.  

The available personnel records reveal that the veteran was 
on unauthorized absence in September 1979 for about five 
hours.  It was indicated that this was excused with a verbal 
warning.  

The service medical records disclose that the veteran was 
hospitalized in March 1979 and the diagnosis was pelvic 
inflammatory disease.

The veteran was admitted to a private hospital in February 
1984 for depression and crying spells.  It was indicated that 
she was fearful of harming others.  The diagnosis on 
admission was depressive neurosis.  

VA outpatient treatment records show that when the veteran 
was seen in December 2000, it was reported that she had a 
psychiatric history of bipolar disorder and PTSD.  The 
veteran was seen in the mental health clinic in June 2001 and 
reported exposure to traumatic events, sexual harassment and 
coercive sexual experience in service.  She also affirmed two 
violent sexual assault, sexual verbal and physical harassment 
and a history of domestic violence.  

In a November 2002 statement, the veteran's former spouse 
related that he was married to the veteran for over 14 years, 
beginning in November 1985.  He felt that her PTSD was 
exacerbated, if not precipitated by the abuse she received in 
service.  

In a statement dated in April 2006, a VA psychologist 
reported that the veteran first received treatment for PTSD 
in November 1997, and that her acceptance into that program 
was based on meeting criteria for PTSD and ascertaining that 
it was a direct result of military sexual trauma.  The 
psychologist related that the veteran had also participated 
in a study for PTSD for women who had experienced sexual 
trauma.  She added that the diagnosis of PTSD was based 
specifically on the symptomatology generated by her traumatic 
experiences.  It was felt to a reasonable degree of medical 
certainty that the veteran's symptoms and diagnosis of PTSD 
was a direct result of military sexual trauma.  The VA 
psychologist also stated that the description of the military 
sexual trauma had been documented by a number of medical 
providers over the years and the account of what happened had 
been consistent and believable.  

The evidence against the veteran's claim includes the service 
medical records and post-service records.  In this regard, 
the Board points out that the March 1979 hospitalization 
reveals that the veteran had been admitted for appropriate 
therapy for gonorrhea exposure approximately eight months 
earlier.  Thus, while the veteran has attributed her sexually 
transmitted disease to the rape, it is evident that it had 
manifested prior to the alleged rape.

The Board also observes that a report of medical history in 
July 1981, at the time of the separation examination, reveals 
that the veteran denied frequent trouble sleeping, depression 
or nervous trouble.  A psychiatric evaluation was normal.  In 
support of her claim, the veteran argues that her performance 
deteriorated in service.  The Enlisted Performance Record 
does not support this claim, however.  While the only 
evaluation prior to the alleged rape was in December 1978, 
evaluations subsequent to the alleged rape reveal ratings the 
same as, if not higher, than prior to the rape.  This 
contradicts the veteran's assertion that her performance 
deteriorated in service due to a rape.  The personnel records 
also show that the veteran was apparently recommended for a 
promotion in August 1980.  This is again inconsistent with 
her allegation that her performance suffered after the 
alleged rape.

The Board notes that the veteran conceded during her 
testimony at the April 2006 hearing that when she sought 
treatment for her psychiatric symptoms in service in 1980, 
she did not mention that she had been raped.  This adds doubt 
to her claim that she had been raped in service.  Similarly, 
the veteran acknowledged that she had not confided in anybody 
about the rape until she was treated for PTSD by the VA in 
1997.  

The Board acknowledges that a VA psychologist maintained in 
April 2006 that the veteran had PTSD due to in-service sexual 
trauma.  While the psychologist noted that the veteran had 
consistently reported being raped in service and that this 
was documented in her treatment records, the fact remains 
that there is no objective evidence to support the claim.  
Thus, the conclusion of the VA psychologist (and the other 
diagnoses of PTSD in the clinical records) is predicated on a 
history that is not corroborated by the record.  As the Board 
is not bound to accept medical conclusions which are based on 
a history supplied by the veteran, where the history is 
unsupported by the evidence, Black v. Brown, 5 Vet. App. 177, 
180 (1993), the Board does not have to accept that portion of 
the diagnoses.  See also Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  

This case hinges on whether the veteran suffered a stressor 
in service.  The Board concludes that the objective evidence 
fails to confirm the veteran's allegations of a rape.  In 
sum, the Board finds that the preponderance of the evidence 
is against the claim for service connection for PTSD.




ORDER

Service connection for PTSD is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


